DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15-20 directed to invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15-20: (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: a first bond pad and a first probe pad sharing a same metal layer and each having a respective opening, the first bond pad 
With respect to claims 11-14, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: at least a bond pad and a probe pad disposed on a top of the plurality of stacked wafers, wherein the bond pad and the probe pad share a same metal layer and each have a respective opening, the first bond pad and the first probe pad adjoining each other to form a bond pad/probe pad pair, the bond pad/probe pair defining an L shape; wherein the opening of the first bond pad and the opening of the first probe pad meet at a shared boundary in between.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818